Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the accompanying Quarterly Report on Form 10-Q of Elite Energies, Inc. for the period ended June 30, 2011, I, Specer Luo, Chief Executive Officer of Elite Energies, Inc. hereby certifies pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, to the best of my knowledge and belief, that: 1. SuchQuarterly Report on Form 10-Q for theperiod endedJune 30, 2011, fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in suchQuarterly Report on Form 10-Q for theperiod endedJune 30, 2011, fairly presents, in all material respects, the financial condition and results of operations ofElite Energies, Inc. ELITE ENERGIES, INC. Date:August 12, 2011 By: /s/ Spencer Luo Spencer Luo Chief Executive Officer (Principal Executive Officer)
